DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-6 and 13-19 in the reply filed on 04/05/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of all claims would not pose and undue burden on the Examiner.  This is not found persuasive because the field of search of each group is different, e.g., searching for a product (composite separator) requires searching in different classes/subclasses than searching for the method (method of fabricating the composite electrolyte), searching for the method requires employing different search queries than searching for the product, etc. and the prior art applicable to one invention, e.g., prior art applicable to the product but produced by a different method, would not likely be applicable to another invention, i.e., the method.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/05/2022.

Status of Claims
Claims 1-19 are currently pending in the application, of claims 7-12 are withdrawn from consideration.
Claims 1-6 and 13-19 are being examined on the merits in this Office Action.
Claim Objections
Claim 15 is objected to because of the following informalities: 
In claim 15, line 1, it is suggested to amend “liquid electrolytes” to - -liquid electrolyte- -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. Patent Application Publication 2016/0254567) and further in view of Liu et al. (U.S. Patent Application Publication 2014/0093790).
Regarding claim 1, Cai teaches a composite separator (i.e., separator) (paragraph [0031]) used for an electrochemical device (i.e., rechargeable battery) (paragraph 0031]) comprising:
a membrane comprising a polymer (i.e., polymer binder) and a metal organic framework (MOF) material (paragraph [0034]) defining a plurality of pore channels (paragraph [0035]), 
wherein the MOF material is a class of crystalline porous scaffolds construed from metal clusters with organic ligands (paragraph [0037]).  
As to the limitation “is activated at a temperature for a period of time such that the at least one MOF material comprises unsaturated metal centers, open metal sites and/or structural defects that are able to complex with anions in electrolyte”, Cai teaches the MOF is activated at high temperatures for a period of time (paragraph [0041]-[0042]).  
Cai teaches known methods for the formation of the membrane includes hydrothermal and microwave methods but does not explicitly articulate the specifics of wherein the membrane is formed by electrospinning of a mixture of the at least one MOF material with a polymer solution comprising the at least one polymer dissolved in at least one solvent, such that the membrane has a porous structure with tunable pore sizes and bead-threaded fibrous morphology.
Liu, directed to a fabric electrode catalyst for applications in electrochemical devices (i.e., PEMFC) (paragraphs [0003]-[0004]), teaches the electrode catalyst is formed by electrospinning of a mixture of a MOF, a polymer and a solvent (paragraph [0012]-[0013], [0028]-[0029]). Liu further teaches such catalyst can be used for a membrane for the PEMFC (paragraph [0017]). Lui further teaches electrospinning method forms a plurality of nanofibers (claim 4).
Cai teaches SEM images of the membrane show the formation of polymer fibers with MOF particles (paragraph [0089]). Lui provides the guidance that a mixture of a MOF, a polymer and a solvent is formed into a plurality of nanofibers by an electrospinning method and further teaches the applicability of the catalyst in membranes for PEMFC.
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the formation of the membrane of Cui to include an electrospinning method as taught by Liu as such is a known and recognize process for producing fibers suitable for membranes in electrochemical devices.
It is also noted claims are directed to a product (i.e., composite separator) and the above limitations relate to a process of making the product. The patentability of a product does not depend on its method of production and is based on the product itself. For purposes of examination, the claims are not limited by the manipulation of the recited steps, only by the structure implied by the steps which is the membrane with a polymer and a MOF. 
	Regarding claim 2, Cai teaches the organic ligand comprise benzene- 1,4-dicarboxylic acid (BDC), benzene-1,3,5-tricarboxylic acid (BTC) and the metal clusters comprise Aluminum (Al), Manganese (Mn), Iron (Fe), Copper (Cu) (paragraph [0038]-[0039]) (see table 1).
	Regarding claim 3, Cai teaches the MOF comprises HKUST-1 (paragraph [0037]), MIL-100-Al, MIL-100-Fe (table 1).
	Regarding claim 4, Cai teaches the polymer comprises PVDF (paragraph [0088]).
	Regarding claim 5, Cai teaches the solvent is water (paragraph [0041]).
	Regarding claim 6, Cai teaches the composite electrolyte as described above in claim 1. The specifics of the MOF material being in a range of 20-95 wt% in the composite separator is not explicitly articulated. Nonetheless, Cai teaches the MOF material can be modified or designed to meet certain requirements of different rechargeable batteries (paragraphs [0039]-[0040]). One of ordinary skill in the art could appreciate considering different concentrations to include the claimed range in order to discover a optimum workable range based on the applicability requirements. 
	Regarding claim 13, Cai teaches an electrochemical device (paragraph [0031], [0056]), comprising,
	a positive electrode, a negative electrode a separator as described above in claim 1 and an electrolyte (paragraph [0056]), wherein the electrolyte is a liquid electrolyte comprising a metal salt dissolved in a non-aqueous solvent (paragraph [0044]-[0046]).
	Regarding claim 14, Cai teaches the nonaqueous solvent comprises ethylene carbonate (EC), propylene carbonate (PC), butylene carbonate (BC), dimethyl carbonate (DMC), diethyl carbonate (DEC), ethylmethyl carbonate (EMC), methylpropyl carbonate (MPC), butylmethyl carbonate (BMC), ethylpropyl carbonate (EPC), dipropyl carbonate (DPC), cyclopentanone, sulfolane, dimethyl sulfoxide, 3-methyl-1,3-oxazolidine-2-one, .gamma.-butyrolactone, 1,2-di-ethoxymethane, tetrahydrofuran, 2-methyltetrahydrofuran, 1,3-dioxolane, methyl acetate, ethyl acetate, nitromethane, 1,3-propane sultone, .gamma.-valerolactone, methyl isobutyryl acetate, 2-methoxyethyl acetate, 2-ethoxyethyl acetate, diethyl oxalate, or an ionic liquid, chain ether compounds such as gamma butyrolactone, gamma valerolactone, 1,2-dimethoxyethane, and diethyl ether, cyclic ether compounds such as tetrahydrofuran, 2-methyltetrahydrofuran, 1,3-dioxolane, and dioxane, and mixtures of two or more of these solvents (paragraph [0044]).
	Regarding claims 15-17, Cai teaches the electrochemical device as described above in claim 13 to include the electrolyte. Cai does not explicitly articulate the specifics as recited in the instant claims. However, since the electrolytes of Cai are identical to those claimed, such are expected to have the same properties and characteristics. Nonetheless, Cai teaches the electrolyte have high ionic conductivity (paragraph [0050]-[0051]) which reads on the claimed properties of ion transference. 
	Regarding claim 18, Cai teaches the metals salt comprises a lithium salt, a sodium salt, a magnesium salt, and/or a zinc salt. Examples of suitable lithium salts include lithium hexafluorophosphate, lithium hexafluoroarsenate, lithium bis(trifluoromethlysulfonylimide) (LiTFSI), lithium bis(trifluorosulfonylimide), lithium trifluoromethanesulfonate, lithium fluoroalkylsufonimides, lithium fluoroarylsufonimides, lithium bis(oxalate borate), lithium tris(trifluoromethylsulfonylimide)methide, lithium tetrafluoroborate, lithium perchlorate, lithium tetrachloroaluminate, lithium chloride, and combinations thereof. Examples of suitable sodium salts include sodium trifluoromethanesulfonate, NaClO.sub.4, NaPF.sub.6, NaBF.sub.4, NaTFSI (sodium(I) Bis(trifluoromethanesulfonyl)imide), NaFSI (sodium(I) Bis(fluorosulfonyl)imide), and the like. Examples of suitable Mg salts include magnesium trifluoromethanesulfonate, Mg(ClO.sub.4).sub.2, Mg(PF.sub.6).sub.2, Mg(BF.sub.4).sub.2, Mg(TFSI).sub.2 (magnesium(II) Bis(trifluoromethanesulfonyl)imide), Mg(FSI).sub.2 (magnesium(II) Bis(fluorosulfonyl)imide), and the like. Examples of suitable Zn salts include zinc trifluoromethanesulfonate, Zn(ClO.sub.4).sub.2, Zn(PF.sub.6).sub.2, Zn(BF.sub.4).sub.2, Zn(TFSI).sub.2 (zinc(II) Bis(trifluoromethanesulfonyl)imide), Zn(FSI).sub.2 (zinc(II) Bis(fluorosulfonyl)imide), and the like (paragraph [0045]).
	Regarding claim 19, Cai teaches for lithium-based batteries, the positive electrode may be formed of LiCoO.sub.2 (LCO) and the negative electrode may be formed of lithium metal (Li). Other examples of suitable positive electrodes include LiNiMnCoO.sub.2 (NMC), lithium iron phosphate (LiFePO.sub.4), lithium iron fluorophosphate (Li.sub.2FePO.sub.4F), an over-lithiated layer by layer cathode, spinel lithium manganese oxide (LiMn.sub.2O.sub.4), lithium cobalt oxide (LiCoO.sub.2), LiNi.sub.0.5Mn.sub.1.5O.sub.4, lithium nickel cobalt aluminum oxide (e.g., LiNi.sub.0.8Co.sub.0.15Al 0.0502 or NCA), lithium vanadium oxide (LiV.sub.2O.sub.5), Li.sub.2MSiO.sub.4 (M is composed of any ratio of Co, Fe, and/or Mn), or any other suitable material that can sufficiently undergo lithium insertion and deinsertion. Other electrodes may be used for sodium, magnesium, or zinc metal batteries. Suitable negative electrodes for sodium, magnesium, or zinc metal batteries include, respectively, sodium metal, magnesium metal, or zinc metal. Suitable positive electrodes for sodium metal batteries include NaMnO.sub.2, NaFePO.sub.4, and Na.sub.3V.sub.2(PO.sub.4).sub.3; suitable positive electrodes for magnesium metal batteries include TiSe.sub.2, MgFePO.sub.4F, MgCo.sub.2O.sub.4, and V.sub.2O.sub.5; and suitable positive electrodes for zinc metal batteries include .gamma.-MnO.sub.2, ZnMn.sub.2O.sub.4, and ZnMnO.sub.2. (paragraph [0032]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6 and 13-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9-10, 12 and 14-20 of copending Application No. 16/822,483 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a substantially similar composite separator having an MOF and at least one polymer (see claims 1 of both applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matoga et al. (U.S. Patent Application Publication 2018/0161755).
Lu et al. (U.S. Patent Application Publication 2018/0226682).
Choi et al. (U.S. Patent Application Publication 2016/0064772).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723